Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 5, 6, 8-10, 13, 14 and 16-18 are objected to because of the following informalities:

For claim 1, Examiner believes this claim should be amended in the following manner:
A method comprising: 
receiving, by a device having a sensor, an indication of an object to be viewed in a physical environment of the device; 
determining a three-dimensional (3D) model of the physical environment using data of the physical environment captured by the sensor; 
determining that a first surface in the 3D model of the physical environment corresponds to a first floor space and a second floor space, a second surface in the 3D model of the physical environment corresponds to a first wall space, and a third surface in the 3D model of the physical environment corresponds to a second wall space; 
generating a first virtual representation of the object for display at a first location of the 3D model of the physical environment corresponding to the first portion of the first surface, the first virtual representation of the object having a first orientation based on a second orientation of the second surface; 
generating a first real-time view of the physical environment comprising the first virtual representation of the object within the first portion of the first surface at the first location and in the first orientation of the first virtual representation of the object; 
receiving an indication of a user input to move the first virtual representation of the object in the first real-time view of the physical environment from the first location to a second location of the 3D model of the physical environment corresponding to [[the]] a second portion of the first surface; 
determining the second location is within a threshold distance from the third surface; 
generating a second virtual representation of the object for display at the second location; and 
generating a second real-time view of the physical environment, the second real-time view including the second virtual representation of the object at the second location.

For claim 2, Examiner believes this claim should be amended in the following manner:
The method of claim 1, further comprising: 
determining a change from a first orientation of the device to [[the]] a second orientation of the device, wherein the second virtual representation of the object corresponds to the second orientation of the device.

For claim 5, Examiner believes this claim should be amended in the following manner:
The method of claim 1, further comprising: 
receiving [[the]] a 3D model of the object, wherein the 3D model of the object includes one or more dimensions and a reference plane.

For claim 6, Examiner believes this claim should be amended in the following manner:
The method of claim 1, wherein the second virtual representation of the object has a new orientation based on a third orientation of [[the]] a third wall space.

For claim 8, Examiner believes this claim should be amended in the following manner:
The method of claim 1, further comprising: 
determining a first distance value indicating a first distance from [[the]] a 3D model of the object at the second location to the second wall space; and 
determining the first distance satisfies the threshold distance.





For claim 9, Examiner believes this claim should be amended in the following manner:
A device comprising memory coupled to at least one processor, the at least one processor configured to: 
receive, by [[a]] the device having a sensor, an indication of an object to be viewed in a physical environment of the device; 
determine a three-dimensional (3D) model of the physical environment using data of the physical environment captured by the sensor; 
determine that a first surface in the 3D model of the physical environment corresponds to a first floor space and a second floor space, a second surface in the 3D model of the physical environment corresponds to a first wall space, and a third surface in the 3D model of the physical environment corresponds to a second wall space; 
generate a first virtual representation of the object for display at a first location of the 3D model of the physical environment corresponding to the first portion of the first surface, the first virtual representation of the object having a first orientation based on a second orientation of the second surface; 
generate a first real-time view of the physical environment comprising the first virtual representation of the object within the first portion of the first surface at the first location and in the first orientation of the first virtual representation of the object; 
receive an indication of a user input to move the first virtual representation of the object in the first real-time view of the physical environment from the first location to a second location of the 3D model of the physical environment corresponding to [[the]] a second portion of the first surface; 
determine the second location is within a threshold distance from the third surface; 
generate a second virtual representation of the object for display at the second location; and 
generate a second real-time view of the physical environment, the second real-time view including the second virtual representation of the object at the second location.

For claim 10, Examiner believes this claim should be amended in the following manner:
The device of claim 9, wherein the at least one processor is further configured to: 
determine a change from a first orientation of the device to [[the]] a second orientation of the device, wherein the second virtual representation of the object corresponds to the second orientation of the device.

For claim 13, Examiner believes this claim should be amended in the following manner:
The device of claim 9, wherein the at least one processor is further configured to: 
receive [[the]] a 3D model of the object, wherein the 3D model of the object includes one or more dimensions and a reference plane.


For claim 14, Examiner believes this claim should be amended in the following manner:
The device of claim 9, wherein the second virtual representation of the object has a new orientation based on a third orientation of [[the]] a third wall space.

For claim 16, Examiner believes this claim should be amended in the following manner:
The device of claim 9, wherein the at least one processor is further configured to: 
determine a first distance value indicating a first distance from [[the]] a 3D model of the object at the second location to the second wall space; and 
determine the first distance satisfies the threshold distance.

For claim 17, Examiner believes this claim should be amended in the following manner:
A non-transitory computer-readable memory medium configured to store instructions thereon that when loaded by a processor cause the processor to: 
receive, by a device having a sensor, an indication of an object to be viewed in a physical environment of the device; 
determine a three-dimensional (3D) model of the physical environment using data of the physical environment captured by the sensor; 
determine that a first surface in the 3D model of the physical environment corresponds to a first floor space and a second floor space, a second surface in the 3D model of the physical environment corresponds to a first wall space, and a third surface in the 3D model of the physical environment corresponds to a second wall space; 
generate a first virtual representation of the object for display at a first location of the 3D model of the physical environment corresponding to the first portion of the first surface, the first virtual representation of the object having a first orientation based on a second orientation of the second surface; 
generate a first real-time view of the physical environment comprising the first virtual representation of the object within the first portion of the first surface at the first location and in the first orientation of the first virtual representation of the object; 
receive an indication of a user input to move the first virtual representation of the object in the first real-time view of the physical environment from the first location to a second location of the 3D model of the physical environment corresponding to [[the]] a second portion of the first surface; 
determine the second location is within a threshold distance from the third surface; 
generate a second virtual representation of the object for display at the second location; and 
generate a second real-time view of the physical environment, the second real-time view including the second virtual representation of the object at the second location.



For claim 18, Examiner believes this claim should be amended in the following manner:
The non-transitory computer-readable memory medium of claim 17, further configured to cause the processor to: 
determine a change from a first orientation of the device to [[the]] a second orientation of the device, wherein the second virtual representation of the object corresponds to the second orientation of the device.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-9 and 11 of U.S. Patent 11,210,863. Claims 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-9 and 11 of U.S. Patent 11,210,863 in view of Li et al. (U.S. Patent Application Publication 2020/0258315 A1) (made of record of the IDS submitted 2/28/2022).

The following is a claim comparison of claims 1-20 of the instant application and claims 4-9 and 11 of U.S. Patent 11,210,863.

Application No. 17/510,094
U.S. Patent 11,210,863
1. A method comprising: 
receiving, by a device having a sensor, an indication of an object to be viewed in a physical environment of the device; 
determining a three-dimensional (3D) model of the physical environment using data of the physical environment captured by the sensor; 
determining that a first surface in the 3D model of the physical environment corresponds to a first floor space and a second floor space, a second surface in the 3D model of the physical environment corresponds to a first wall space, and a third surface in the 3D model of the physical environment corresponds to a second wall space; 















generating a first virtual representation of the object for display at a first location of the 3D model corresponding to the first portion of the first surface, the first virtual representation of the object having a first orientation based on a second orientation of the second surface; 
generating a first real-time view of the physical environment comprising the first virtual representation of the object within the first portion of the first surface at the first location and in the first orientation; 
receiving an indication of a user input to move the first virtual representation of the object in the first real-time view of the physical environment from the first location to a second location of the 3D model corresponding to the second portion of the first surface; 
determining the second location is within a threshold distance from the third surface; 

generating a second virtual representation of the object for display at the second location; and generating a second real-time view of the physical environment, the second real-time view including the second virtual representation of the object at the second location.
4. A method comprising: 
receiving, by a device having a sensor, an indication of an object to be viewed in a physical environment of the device; 
determining a three-dimensional (3D) model of the physical environment using data of the physical environment captured by the sensor; 
determining that a first surface in the 3D model of the physical environment corresponds to a first floor space and a second floor space, a second surface in the 3D model of the physical environment corresponds to a first wall space, and a third surface in the 3D model of the physical environment corresponds to a second wall space; 
determining that a first portion of the first surface is unoccupied and sized to fit the object; determining a first location in the 3D model of the physical environment for placement of a first virtual representation of the object based on a 3D model of the object, wherein the first location corresponds to the first portion of the first surface; determining a second location of the 3D model of the physical environment for placement of a second virtual representation of the object based on the 3D model of the object, wherein the second location corresponds to a second portion of the first surface; determining a first distance value and a second distance value for the 3D model of the object, the first distance value indicating a first distance from the 3D model of the object at the first location to the first wall space, the second distance value indicating a second distance from the 3D model of the object at the second location to the second wall space; selecting, automatically, the first location over the second location based on the first distance value and the second distance value; 
generating the first virtual representation of the object for display at the first location, the first virtual representation of the object having a first orientation, wherein the first orientation is based on a second orientation of the second surface; and 
generating a first real-time view of the physical environment comprising the first virtual representation of the object within the first portion of the first surface at the first location and in the first orientation.
7. The method of claim 4, further comprising: receiving an indication of a user input to move the first virtual representation of the object in the first real-time view of the physical environment from the first location to a third location; 
determining the third location is within a threshold distance from a fourth location, the fourth location associated with a third wall space in the first real-time view of the physical environment; 
automatically generating a third virtual representation of the object for display at the fourth location, the third virtual representation of the object having a new orientation of the object, wherein the new orientation of the object is based on a third orientation of the third wall space; and generating a second real-time view of the physical environment, the second real-time view including the third virtual representation of the object at the fourth location.
2
6
3
4
4
5
5
8
6
7
7
9
8
11
9. A device comprising memory coupled to at least one processor, the at least one processor configured to: 

receive, by a device having a sensor, an indication of an object to be viewed in a physical environment of the device; 

determine a three-dimensional (3D) model of the physical environment using data of the physical environment captured by the sensor; 

determine that a first surface in the 3D model of the physical environment corresponds to a first floor space and a second floor space, a second surface in the 3D model of the physical environment corresponds to a first wall space, and a third surface in the 3D model of the physical environment corresponds to a second wall space; 






























generate a first virtual representation of the object for display at a first location of the 3D model corresponding to the first portion of the first surface, the first virtual representation of the object having a first orientation based on a second orientation of the second surface; 

generate a first real-time view of the physical environment comprising the first virtual representation of the object within the first portion of the first surface at the first location and in the first orientation; 

receive an indication of a user input to move the first virtual representation of the object in the first real-time view of the physical environment from the first location to a second location of the 3D model corresponding to the second portion of the first surface; 

determine the second location is within a threshold distance from the third surface; 




generate a second virtual representation of the object for display at the second location; and generate a second real-time view of the physical environment, the second real-time view including the second virtual representation of the object at the second location.
4. A method comprising: 

receiving, by a device having a sensor, an indication of an object to be viewed in a physical environment of the device; 
determining a three-dimensional (3D) model of the physical environment using data of the physical environment captured by the sensor; 
determining that a first surface in the 3D model of the physical environment corresponds to a first floor space and a second floor space, a second surface in the 3D model of the physical environment corresponds to a first wall space, and a third surface in the 3D model of the physical environment corresponds to a second wall space; 
determining that a first portion of the first surface is unoccupied and sized to fit the object; determining a first location in the 3D model of the physical environment for placement of a first virtual representation of the object based on a 3D model of the object, wherein the first location corresponds to the first portion of the first surface; determining a second location of the 3D model of the physical environment for placement of a second virtual representation of the object based on the 3D model of the object, wherein the second location corresponds to a second portion of the first surface; determining a first distance value and a second distance value for the 3D model of the object, the first distance value indicating a first distance from the 3D model of the object at the first location to the first wall space, the second distance value indicating a second distance from the 3D model of the object at the second location to the second wall space; selecting, automatically, the first location over the second location based on the first distance value and the second distance value; 
generating the first virtual representation of the object for display at the first location, the first virtual representation of the object having a first orientation, wherein the first orientation is based on a second orientation of the second surface; and 
generating a first real-time view of the physical environment comprising the first virtual representation of the object within the first portion of the first surface at the first location and in the first orientation.
7. The method of claim 4, further comprising: receiving an indication of a user input to move the first virtual representation of the object in the first real-time view of the physical environment from the first location to a third location; 
determining the third location is within a threshold distance from a fourth location, the fourth location associated with a third wall space in the first real-time view of the physical environment; 
automatically generating a third virtual representation of the object for display at the fourth location, the third virtual representation of the object having a new orientation of the object, wherein the new orientation of the object is based on a third orientation of the third wall space; and generating a second real-time view of the physical environment, the second real-time view including the third virtual representation of the object at the fourth location.
10
6
11
4
12
5
13
8
14
7
15
9
16
11
17. A non-transitory computer-readable memory medium configured to store instructions thereon that when loaded by a processor cause the processor to: 

receive, by a device having a sensor, an indication of an object to be viewed in a physical environment of the device; 

determine a three-dimensional (3D) model of the physical environment using data of the physical environment captured by the sensor; 

determine that a first surface in the 3D model of the physical environment corresponds to a first floor space and a second floor space, a second surface in the 3D model of the physical environment corresponds to a first wall space, and a third surface in the 3D model of the physical environment corresponds to a second wall space; 






























generate a first virtual representation of the object for display at a first location of the 3D model corresponding to the first portion of the first surface, the first virtual representation of the object having a first orientation based on a second orientation of the second surface; 

generate a first real-time view of the physical environment comprising the first virtual representation of the object within the first portion of the first surface at the first location and in the first orientation;

receive an indication of a user input to move the first virtual representation of the object in the first real-time view of the physical environment from the first location to a second location of the 3D model corresponding to the second portion of the first surface; 

determine the second location is within a threshold distance from the third surface; 




generate a second virtual representation of the object for display at the second location; and generate a second real-time view of the physical environment, the second real-time view including the second virtual representation of the object at the second location.
4. A method comprising: 


receiving, by a device having a sensor, an indication of an object to be viewed in a physical environment of the device; 
determining a three-dimensional (3D) model of the physical environment using data of the physical environment captured by the sensor; 
determining that a first surface in the 3D model of the physical environment corresponds to a first floor space and a second floor space, a second surface in the 3D model of the physical environment corresponds to a first wall space, and a third surface in the 3D model of the physical environment corresponds to a second wall space; 
determining that a first portion of the first surface is unoccupied and sized to fit the object; determining a first location in the 3D model of the physical environment for placement of a first virtual representation of the object based on a 3D model of the object, wherein the first location corresponds to the first portion of the first surface; determining a second location of the 3D model of the physical environment for placement of a second virtual representation of the object based on the 3D model of the object, wherein the second location corresponds to a second portion of the first surface; determining a first distance value and a second distance value for the 3D model of the object, the first distance value indicating a first distance from the 3D model of the object at the first location to the first wall space, the second distance value indicating a second distance from the 3D model of the object at the second location to the second wall space; selecting, automatically, the first location over the second location based on the first distance value and the second distance value; 
generating the first virtual representation of the object for display at the first location, the first virtual representation of the object having a first orientation, wherein the first orientation is based on a second orientation of the second surface; and 
generating a first real-time view of the physical environment comprising the first virtual representation of the object within the first portion of the first surface at the first location and in the first orientation.
7. The method of claim 4, further comprising: receiving an indication of a user input to move the first virtual representation of the object in the first real-time view of the physical environment from the first location to a third location; 
determining the third location is within a threshold distance from a fourth location, the fourth location associated with a third wall space in the first real-time view of the physical environment; 
automatically generating a third virtual representation of the object for display at the fourth location, the third virtual representation of the object having a new orientation of the object, wherein the new orientation of the object is based on a third orientation of the third wall space; and generating a second real-time view of the physical environment, the second real-time view including the third virtual representation of the object at the fourth location.
18
6
19
4
20
5


Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-9 and 11 of U.S. Patent 11,210,863. Claims 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-9 and 11 of U.S. Patent 11,210,863 in view of Li et al. (U.S. Patent Application Publication 2020/0258315 A1).
For independent claim 1, claims 4 and 7 of U.S. Patent 11,210,863 mirrors and anticipates the limitations of claim 1. Therefore, claim 1 is not patentably distinct from claims 4 and 7 of U.S. Patent 11,210,863.
For dependent claims 2-8, claims 4-9 and 11 of U.S. Patent 11,210,863 likewise mirror the limitations of claims 2-8 as set forth in the claim chart above. Therefore, claims 2-8 are not patentably distinct from claims 4-9 and 11 of U.S. Patent 11,210,863.
For independent claim 9, claims 4 and 7 of U.S. Patent 11,210,863 do not disclose a device comprising memory coupled to at least one processor. However, these limitations are well-known in the art as disclosed in Li et al. (U.S. Patent Application Publication 2020/0258315 A1). It would have been obvious to apply to use of a device with a memory coupled to a processor for executing programs stored in the memory to appropriately carry out the functions of the device (Fig. 15; page 13/par. 137-138) as taught in Li et al. (U.S. Patent Application Publication 2020/0258315 A1). Claims 4 and 7 otherwise mirrors the limitations of claim 9. Therefore, claim 9 is not patentably distinct from claims 4 and 7 of U.S. Patent 11,210,863.
For dependent claims 10-16, claims 4-9 and 11 of U.S. Patent 11,210,863 likewise mirror the limitations of claims 10-16 as set forth in the claim chart above. Therefore, claims 10-16 are not patentably distinct from claims 4-9 and 11 of U.S. Patent 11,210,863.
For independent claim 17, claims 4 and 7 of U.S. Patent 11,210,863 do not disclose a non-transitory computer-readable memory medium configured to store instructions for loading by a processor. However, these limitations are well-known in the art as disclosed in Li et al. (U.S. Patent Application Publication 2020/0258315 A1). It would have been obvious to apply to use of a device with a memory coupled to a processor for executing program instructions stored in the memory to appropriately carry out the functions of the device (Fig. 15; page 13/par. 137-138) as taught in Li et al. (U.S. Patent Application Publication 2020/0258315 A1). Claims 4 and 7 otherwise mirrors the limitations of claim 17. Therefore, claim 17 is not patentably distinct from claims 4 and 7 of U.S. Patent 11,210,863.
For dependent claims 18-20, claims 4-6 of U.S. Patent 11,210,863 likewise mirror the limitations of claims 18-20 as set forth in the claim chart above. Therefore, claims 18-20 are not patentably distinct from claims 4-6 of U.S. Patent 11,210,863.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For independent claim 1, this claim recites the phrase “the second portion of the first surface” without providing antecedent basis for this phrase. Thus, the phrase “the second portion of the first surface” is indefinite. Examiner has suggested amendments to the claims in the claim objections discussed above to resolve the ambiguity.
Dependent claims 2-8 depend from claim 1 and inherit the deficiencies of claim 1. Therefore, claims 2-8 are likewise indefinite.
Furthermore, for dependent claim 2, this claim recites the phrase “the second orientation of the device” without providing antecedent basis for this phrase. Thus, the phrase “the second orientation of the device” is indefinite. In addition, parent claim 1 establishes “a second orientation of the second surface” and claim 2 establishes “the second orientation of the device”. Claim 2 goes on to recite the phrase “the second orientation” and it is unclear and ambiguous to which of the previously established “second orientation of the second surface” and “second orientation of the device” is being referenced by the phrase “the second orientation”. Examiner has suggested amendments to the claims in the claim objections discussed above to resolve the ambiguities.
Furthermore, for dependent claim 5, this claim recites the phrase “the 3D model of the object” without providing antecedent basis for this phrase. Thus, the phrase “the 3D model of the object” is indefinite. Examiner has suggested amendments to the claims in the claim objections discussed above to resolve the ambiguity.
Furthermore, for dependent claim 6, this claim recites the phrase “the third wall space” without providing antecedent basis for this phrase. Thus, the phrase “the third wall space” is indefinite. Examiner has suggested amendments to the claims in the claim objections discussed above to resolve the ambiguity.
Furthermore, for dependent claim 8, this claim recites the phrase “the 3D model of the object” without providing antecedent basis for this phrase. Thus, the phrase “the 3D model of the object” is indefinite. Examiner has suggested amendments to the claims in the claim objections discussed above to resolve the ambiguity.
For independent claim 9 this claim recites the phrase “the second portion of the first surface” without providing antecedent basis for this phrase. Thus, the phrase “the second portion of the first surface” is indefinite. Examiner has suggested amendments to the claims in the claim objections discussed above to resolve the ambiguity.
Dependent claims 10-16 depend from claim 9 and inherit the deficiencies of claim 9. Therefore, claims 10-16 are likewise indefinite.
Furthermore, for dependent claim 10, this claim recites the phrase “the second orientation of the device” without providing antecedent basis for this phrase. Thus, the phrase “the second orientation of the device” is indefinite. In addition, parent claim 9 establishes “a second orientation of the second surface” and claim 10 establishes “the second orientation of the device”. Claim 10 goes on to recite the phrase “the second orientation” and it is unclear and ambiguous to which of the previously established “second orientation of the second surface” and “second orientation of the device” is being referenced by the phrase “the second orientation”. Examiner has suggested amendments to the claims in the claim objections discussed above to resolve the ambiguities.
Furthermore, for dependent claim 13, this claim recites the phrase “the 3D model of the object” without providing antecedent basis for this phrase. Thus, the phrase “the 3D model of the object” is indefinite. Examiner has suggested amendments to the claims in the claim objections discussed above to resolve the ambiguity.
Furthermore, for dependent claim 14, this claim recites the phrase “the third wall space” without providing antecedent basis for this phrase. Thus, the phrase “the third wall space” is indefinite. Examiner has suggested amendments to the claims in the claim objections discussed above to resolve the ambiguity.
Furthermore, for dependent claim 16, this claim recites the phrase “the 3D model of the object” without providing antecedent basis for this phrase. Thus, the phrase “the 3D model of the object” is indefinite. Examiner has suggested amendments to the claims in the claim objections discussed above to resolve the ambiguity.
For independent claim 17 this claim recites the phrase “the second portion of the first surface” without providing antecedent basis for this phrase. Thus, the phrase “the second portion of the first surface” is indefinite. Examiner has suggested amendments to the claims in the claim objections discussed above to resolve the ambiguity.
Dependent claims 18-20 depend from claim 17 and inherit the deficiencies of claim 17. Therefore, claims 18-20 are likewise indefinite.
Furthermore, for dependent claim 18, this claim recites the phrase “the second orientation of the device” without providing antecedent basis for this phrase. Thus, the phrase “the second orientation of the device” is indefinite. In addition, parent claim 17 establishes “a second orientation of the second surface” and claim 18 establishes “the second orientation of the device”. Claim 18 goes on to recite the phrase “the second orientation” and it is unclear and ambiguous to which of the previously established “second orientation of the second surface” and “second orientation of the device” is being referenced by the phrase “the second orientation”. Examiner has suggested amendments to the claims in the claim objections discussed above to resolve the ambiguities.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to address the claim objections and the 35 U.S.C. 112 Rejection discussed above in the Detailed Action and upon submission of a suitable terminal disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/           Primary Examiner, Art Unit 2613